UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) December 30, 2014 INTERACTIVE MULTI-MEDIA AUCTION CORPORATION (Exact name of registrant as specified in its charter) British Virgin Islands 333-185909 N/A (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer IdentificationNo.) 2/F Eton Tower, 8 Hysan Avenue, Causeway Bay, Hong Kong SAR China N/A (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code + N/A (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17CFR240.14d-2(b)) Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17CFR240.13e-4(c)) Item 8.01 Other Items On December 30, 2014, our company’s board of directors approved a resolution to effect a four (4) new for one (1) old forward split of our authorized, issued and outstanding shares.Upon effect of the forward split, our authorized capital will increase from 100,000,000 shares, par value $0.001 to 400,000,000 shares, par value $0.0025 and correspondingly, our issued and outstanding shares will increase from 11,300,000 shares, par value $0.001 to 45,200,000 shares, par value of $0.0025. The amendment is currently under review with the Financial Industry Regulatory Authority (“FINRA”).We will announce the completion of FINRA review and the effectiveness of these changes on the market by filing a Current Report on Form 8-K. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. INTERACTIVE MULTI-MEDIA AUCTION CORPORATION By: /s/JULIUS CESAR LEGAYO DE VERA/s/ Julius Cesar Legayo De Vera President Date: December 30, 2014 3
